DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trandal et al., U.S. 8,219,558 B1.

1. 	A method for improved efficiency of an inventory management system, the method
comprising:
detecting, by a user device, launch of an application executing on the user device, (see Trandal,
fig. 24);
upon detecting launch of the application, automatically prompting a remote server to perform a
first inventory search of inventory data stored in a database using location information provided by the
user device, (see Trandal, ¶ 194, 381-82)(this screen is displayed/accessed in response to a user launching the HI Find It application 42402, see FIG. 42. In this example user interface screen, the application is prompting the user to type in to the item search term data field 54510 an item they would like to find), wherein the first inventory search comprises at least a geospatial search of the stored inventory data using the location information, (see Trandal, ¶ 21)(providing an inventory software program to a mobile device associated with a first user, wherein the inventory software program is: preinstalled on the mobile device, transmitted to the mobile device of the first user, or partially preinstalled on the mobile device and partially transmitted to the mobile device of the first user; receiving at the inventory system: a first image wherein the image is sent from the first user's mobile device, a camera lens direction and location of the mobile device at substantially the same time the first image was taken by the first user using the first user's mobile device, and, storing in computer readable memory the first image received from the first user's mobile device, the camera lens direction, and the geographic location associated with the first image);
receiving, at the user device from the remote server, a list of search results, (see Trandal, ¶ 23)
(providing a user interface via which the user can search stored items information; and, in response to a
search request displaying the search results wherein the search results include an image of the item,
location of the item, or image and location of the item);
receiving, by the user device, image data from a camera associated with the user device, the
image data comprising image data for an inventory item within a field-of-view of the camera, (see
Trandal, ¶ 21)(a camera lens direction and location of the mobile device at substantially the same time
the first image was taken by the first user using the first user's mobile device, and, storing in computer
readable memory the first image received from the first user's mobile device, the camera lens direction,
and the geographic location associated with the first image);
determining, by the user device, a class label for the inventory item within the field-of-
view of the camera, (see Trandal, ¶ 17, 18)(separable items from an image can be categorized or labeled
using computer assisted pattern recognition techniques);
performing a second inventory search by correlating the class label with results of the
second inventory search, (see Trandal, ¶ 22)(a second image wherein the image is sent from the second
user's mobile device, a geographic location of the second user's mobile device which corresponds to at
least in part the geographic location of the mobile device at substantially the same time the second
image was taken by the second user using the first user's mobile device, and, storing in computer
readable memory the second image received from the second user's mobile device and the geographic
location associated with the second image; providing a user interface via which the first user can search
stored items information, geographic location information, or item and geographic location information
associated with the first image; providing a user interface via which the second user can search stored
items information, geographic location information, or item and geographic location information
associated with the second image); and
presenting, by the user device, results of the second inventory search, the presented
information comprising inventory data corresponding to at least one search result from the list
of search results received from the database during the first inventory search, (see Trandal, ¶ 22)
(providing a user interface via which the first user and second user can display a ranking of searched
items).

2. (Original)The method of claim 1, wherein the stored inventory data comprises a unique identifier for each inventory item in the inventory data, (see Trandal, ¶ 159)(the Home Inventory system assigns a unique identifier to each location/item combination).

3. (Original)The method of claim 1, wherein determining, by the user device, the class label for the inventory item within the field-of-view of the camera comprises: performing image classification on the image data to determine the class label, (see Trandal, ¶ 23-24)(associating one or more item labels with the image based at least in part on pattern recognition based in part on receiving a camera lens direction).

4. (Original)The method of claim 1, wherein performing the second inventory search by correlating class labels with the results of the second inventory search comprises: matching the class labels against descriptive information for each inventory item in the second inventory search, (see Trandal, ¶ 23-24)(in response to a search request displaying the search results wherein the search results include an image of the item, location of the item, or image and location of the item).

5. (Original)The method of claim 4, further comprising: determining that there are multiple potential matches between the class labels and the descriptive information; and based on the determining, applying one or more heuristics to determine a best match inventory item, (see Trandal, ¶ 24)(providing a user interface control which determines if a user item is in an area based at least in part on the detection of an RFID; and, optionally, wherein the user interface enables a user to view, edit, or view and edit the location of the item, name of the item, or location and name of the item).

6. (Original)The method of claim 1, further comprising: receiving location information from beacon data co-located with the user device, (see Trandal, ¶ 24)(providing a user interface control which determines if a user item is in an area based at least in part on the detection of an RFID; and, optionally, wherein the user interface enables a user to view, edit, or view and edit the location of the item, name of the item, or location and name of the item).

7. (Original)The method of claim 1, comprising: storing the results of the first inventory search to a non-volatile memory of the user device, wherein presenting the results of the second inventory search comprises using the results of the first inventory search stored to the non-volatile memory of the user device, (see Trandal, ¶ 24)(providing a user interface via which the user can search stored items information).

As per claims 8-20, these claims contain the same or similar features as claims 1-7 rejected above, and therefore the above rejections are incorporated against the remaining claims herein by reference.

Response to Arguments
Applicant's arguments filed 7/6/22 have been fully considered but they are not persuasive. New citations to Trandal have been provided addressing the claim features directed toward the launch of an application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-7797204-B2 and US-10679180-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL S GLASS/Primary Examiner, Art Unit 3627